Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-11-1998

Armstrong v. Dwyer
Precedential or Non-Precedential:

Docket 97-5388




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Armstrong v. Dwyer" (1998). 1998 Decisions. Paper 227.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/227


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT




                             No. 97-5388
                      In Re: Armstrong vs. Dwyer


    The following modifications have been made to the Court's
opinion issued on August 31, 1998 in the above-entitled appeal
and will appear as part of the final version of the opinion:


On page 17, last paragraph, third line, "were" should be "was".



                                           /s/ P. Douglas Sisk,
                                                     Clerk




September 11, 1998